DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 12/17/2021 in which Applicant lists claims 1-26 as being cancelled, claims 28-49 and 51-55 as being previously presented, and claims 27 and 50 as being currently amended. It is interpreted by the examiner that claims 27-55 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/23/2021 is acknowledged.
Claims 31 and 34-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/24/2020 was considered.
The information disclosure statements filed 6/11/2020 and 9/22/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they are cumulative in that the crossed through references are duplicates of those submitted in the 2/24/2020 IDS.  They have been placed in the application file, but the crossed through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S2” has been used to designate the “first scanner” and the “second scanner” and the “third scanner” (see at least specification paragraphs [0120] and [0121]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S2" and "S1" have both been used to designate the “first scanner”, reference characters "S2" and "S3" have both been used to designate the “third scanner” (see at least specification paragraphs [0120] and [0121]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0013] refer to “Claim 1” and “Claim 21” and are inappropriate and should be removed. Reference to a general claim number could lead to confusion as claim 1 and claim 21 are cancelled.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 27, claim limitation “variable beam deflection means for switching” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “switching” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27, and the claims which depend from claim 27, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “variable beam deflection means 20 is formed from a wavelength-dependent and polarization-dependent dielectric and/or dichroic mirror 24 and a stationary mirror 30” (see at least paragraph [0101] of the specification).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Elected claims 27-30 and 32-33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a polarization rotation device which may be deactivated or switched off, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). At least paragraph [0104] of the specification states “[w]hat is essential is that the beam path via the second scanner S2 and thus the effect of said second scanner S2 is deactivated or switched off by actuation of the polarization rotation device 50.” Therefore, a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky et al., U.S. Patent Application Publication Number 2004/0031930 A1 (hereafter Wolleschensky).
Regarding claim 27, Wolleschensky discloses an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope (see at least figure 7A), comprising:
a scan optical unit as a first focusing device (see at least figure 7A, element SO) for providing a first pupil plane (see at least figure 7A, element P3);
a first beam deflection device formed by a first scanner arranged in the first pupil plane for scanning at least one of the excitation radiation and manipulation radiation in a first coordinate direction (see at least figure 7A, element SCANNER Y);

a second beam deflection device for deflecting at least one of the excitation radiation and manipulation radiation, which is arranged in the second pupil plane (see at least figure 7A, element SCANNER X);
a third focusing device (see at least figure 7A, element RL1) for generating a third pupil plane (see at least figure 7A, element P1) optically conjugate with respect to the first pupil plane (see at least paragraph [0074]);
a third beam deflection device being in the third pupil plane arranged for deflecting at least one of the excitation radiation and manipulation radiation (see at least figure 7A, element MDB).
Figure 7A of Wolleschensky does not specifically disclose a variable beam deflection means for switching an optical beam course between a first beam path and a second beam path.
However, Figure 2 of Wolleschensky teaches a descanned detection arrangement for a laser scanning microscope which includes at least one dichroic beam splitter and a fixed mirror (i.e. “a variable beam deflection means for switching an optical beam course between a first beam path and a second beam path” as interpreted under 35 U.S.C. 112(f); see at least Figure 2, elements “MDB”, “DBS1”, “DBS2”, “DBS3”, “PMT 1”, “PMT 2”, “PMT 3” and “PMT 4”, as well as the fixed mirror and paragraph [0018]).

Regarding claim 28, Wolleschensky discloses the optical arrangement of claim 27, configured for use in a laser scanning fluorescence microscope (see at least the abstract and paragraph [0054]).
Regarding claim 32, Wolleschensky discloses the optical arrangement of claim 27, wherein the first beam path runs via the third focusing device and wherein the second beam path runs via the second focusing device (see at least figure 7A, elements RL1 and RL2).
Regarding claim 33, Wolleschensky discloses the optical arrangement of claim 27, wherein, relative to the excitation radiation and the manipulation radiation, the second pupil plane lies beam-upstream of the first pupil plane (see at least figure 7A, elements P2 and P3) and wherein the third pupil plane lies beam-upstream of the second pupil plane (see at least figure 7A, elements P1 and P2).

Claims 27-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boehme et al., U.S. Patent Application Publication Number 2016/0131881 A1 (hereafter Boehme) in view of Wolleschensky et al., U.S. Patent Application Publication Number 2004/0031930 A1 (hereafter Wolleschensky).
Regarding claim 27, Boehme discloses an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope (see at least figure 2), comprising:
a scan optical unit as a first focusing device (see at least figure 2, element SO) for providing a first pupil plane (see at least paragraphs [0043]-[0044] and [0051]);
a first beam deflection device formed by a first scanner arranged in the first pupil plane for scanning at least one of the excitation radiation and manipulation radiation in a first coordinate direction (see at least figure 2, element S1);
a second focusing device (see at least figure 2, element HSP) for generating a second pupil plane (see at least paragraph [0062]), which is optically conjugate with respect to the first pupil plane (see at least figure 2);
a second beam deflection device for deflecting at least one of the excitation radiation and manipulation radiation, which is arranged in the second pupil plane (see at least figure 2, element S2);
a third focusing device (see at least figure 2, elements T3, L and/or SP1) for generating a third pupil plane (see at least figure 2, element P) optically conjugate with respect to the first pupil plane (see at least figure 2);
a third beam deflection device being in the third pupil plane arranged for deflecting at least one of the excitation radiation and manipulation radiation (see at least figure 2, elements U1, P1, U2, P2).

However, Figure 2 of Wolleschensky teaches a detection arrangement for a laser scanning microscope which includes at least one dichroic beam splitter and a fixed mirror (i.e. “a variable beam deflection means for switching an optical beam course between a first beam path and a second beam path” as interpreted under 35 U.S.C. 112(f); see at least Figure 2, elements “MDB”, “DBS1”, “DBS2”, “DBS3”, “PMT 1”, “PMT 2”, “PMT 3” and “PMT 4”, as well as the fixed mirror and paragraph [0018]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical arrangement of Boehme to include the teachings of Wolleschensky so that at least the detection portion of the laser scanning microscope includes a variable beam deflection means for switching an optical beam course between a first beam path and a second beam path, for the purpose of allowing individual detection of various wavelengths of light due to fluorescence from the sample.
Regarding claim 28, Boehme in view of Wolleschensky discloses the optical arrangement of claim 27, configured for use in a laser scanning fluorescence microscope (see at least paragraph [0035] of Boehme).
Regarding claim 29
Regarding claim 30, Boehme in view of Wolleschensky discloses the optical arrangement of claim 27, wherein the second beam path runs at least from the variable beam deflection means whilst bypassing the third beam deflection device via the second beam deflection device to the first scanner (see at least paragraph [0070] wherein the prism at pupil P may be swiveled out of the path and wherein deflector SP1 is positioned to reflect light toward S2 and then to S1).
Regarding claim 32, Boehme in view of Wolleschensky discloses the optical arrangement of claim 27, wherein the first beam path runs via the third focusing device and wherein the second beam path runs via the second focusing device (see at least figure 2, elements SP1 and HSP of Boehme).
Regarding claim 33, Boehme in view of Wolleschensky discloses the optical arrangement of claim 27, wherein, relative to the excitation radiation and the manipulation radiation, the second pupil plane lies beam-upstream of the first pupil plane (see at least figure 2, elements S1 and S2 of Boehme) and wherein the third pupil plane lies beam-upstream of the second pupil plane (see at least figure 2, elements S2 and P of Boehme).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Elected claims 27, 28, 29 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 15 of copending Application No. 16/641543 (corresponding to US Publication 2021/0157113 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of copending Application No. 16/641543.
Regarding claim 27 if the instant application, see claim 1 of copending Application No. 16/641543 which includes the same claimed structural elements of claim 27.
Regarding claim 28 if the instant application, see claims 1 and 15 of copending Application No. 16/641543 wherein claim 15 includes the same claimed structural elements of claim 28.
Regarding claim 29 if the instant application, see claims 1 and 2 of copending Application No. 16/641543 wherein claims 1 and 2 include the same claimed structural elements of claim 29.
Regarding claim 33 if the instant application, see claims 1 and 4 of copending Application No. 16/641543 wherein claim 4 includes the same claimed structural elements of claim 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Other Related Art
This art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Anhut et al., U.S. 2021/0157117 A1, claims a nearly identical optical arrangement as that set forth in current claim 27 (see at least claim 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/30/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872